DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed May 19, 2022 has been entered.
Response to Amendment
Claims 1-2, 5, 7-8, 11, 13-14, and 17 have been amended.  Claims 3, 6, 9, 12, 15, and 18 have been canceled. Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s cancellation of claims 3, 9, and 15 have rendered moot the rejections thereto under 35 U.S.C. § 112 previously set forth in the Non-Final Official Correspondence mailed February 25, 2022; and have overcome the objections to the Drawings previously set forth in the Non-Final Official Correspondence mailed February 25, 2022 which the Office hereby withdraws.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are directed to the abstract idea of: Claim 1. A method comprises: interpreting digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining an initial rive approach for riving records representing an initial set of longevity-contingent instruments of a multitude of records representing available longevity-contingent instruments based on the rive approach requirements, wherein a first record representing a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first assignment of a first face value benefit to a first common entity and a first premium payment stream to the first common entity, wherein a second record representing a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second assignment of a second face value benefit to a second common entity and a second premium payment stream to the second common entity, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach when a valuation lift of the first face value benefit is provided by reassignment of the first premium payment stream from the first common entity to a sponsor entity that is not solely the first common entity in accordance with the initial rive approach, wherein the sponsor entity is associated with a lower risk level than the common entity; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyzing records representing a subset of the multitude of records representing available longevity-contingent instruments to produce characterization information that includes an assessment of a risk level associated with sponsor entity and the valuation lift of the first face value benefit due to the risk level associated with sponsor entity, wherein the records representing the subset of the multitude of available longevity-contingent instruments includes the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the records representing the first longevity-contingent instrument and second characterization information for the second record representing the second longevity-contingent instrument, wherein the first characterization information includes an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity, wherein the second characterization information includes an estimate of the first sequential portion of the second premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment due to the risk level associated with sponsor entity; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) selecting the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument to include in the records representing the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first record to reassign the first face value benefit from the first common entity to a benefit entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments; the first record to reassign the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments; the second record to reassign the second face value benefit from the second common entity to the benefit entity in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets of the initial set of longevity-contingent instruments; the second record to reassign the second premium payment stream from the second common entity to the sponsor entity in accordance with the initial rive approach to produce a second sub-liability of the plurality of sub-liabilities of the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issuing sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and issuing sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2, the method of claim 1 further comprises one or more of: the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitating issuing a digital record for payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a subsequent rive approach for riving further records representing a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third digital record representing a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth digital record representing a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 4. The method of claim 1, wherein the determining the initial rive approach comprises one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: establishing the initial rive approach as an initial consistency approach. Claim 5. The method of claim 1, wherein the analyzing the subset of the multitude of available longevity-contingent instruments to produce the characterization information comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) records representing available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; a present value of the first face value benefit utilizing the first estimated timeframe; and a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; a present value of the second face value benefit utilizing the second estimated timeframe; and a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7: functions to: interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine an initial rive approach for riving records representing an initial set of longevity-contingent instruments of a multitude of records representing available longevity-contingent instruments based on the rive approach requirements, wherein a first record representing a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first assignment of a first face value benefit to a first common entity and a first premium payment stream to the first common entity, wherein a second record representing a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second assignment of a second face value benefit to a second common entity and a second premium payment stream to the second common entity, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach when a valuation lift of the first face value benefit is provided by reassignment of the first premium payment stream from the first common entity to a sponsor entity that is not solely the first common entity in accordance with the initial rive approach, wherein the sponsor entity is associated with a lower risk level than the common entity; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze records representing a subset of the multitude of records representing available longevity-contingent instruments to produce characterization information that includes an assessment of a risk level associated with sponsor entity and the valuation lift of the first face value benefit due to the risk level associated with sponsor entity, wherein the records representing the subset of the multitude of available longevity-contingent instruments includes the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the records representing the first longevity-contingent instrument and second characterization information for the second record representing the second longevity-contingent instrument, wherein the first characterization information includes an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity, wherein the second characterization information includes an estimate of the first sequential portion of the second premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine whether the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment due to the risk level associated with sponsor entity; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument to include in the records representing the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first record to reassign the first face value benefit from the first common entity to a benefit entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments; the first record to reassign the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments; the second record to reassign the second face value benefit from the second common entity to the benefit entity in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets of the initial set of longevity-contingent instruments; the second record to reassign the second premium payment stream from the second common entity to the sponsor entity in accordance with the initial rive approach to produce a second sub-liability of the plurality of sub-liabilities of the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8, the of claim 7, wherein the processing module further functions to: the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitate issuing a digital record for payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a subsequent rive approach for riving further records representing a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third digital record representing a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth digital record representing a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 10. claim 7, wherein functions to determine the initial rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial consistency approach. Claim 11. claim 7, wherein functions to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) records representing available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the first face value benefit utilizing the first estimated timeframe; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the second face value benefit utilizing the second estimated timeframe; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13: stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine an initial rive approach for riving records representing an initial set of longevity-contingent instruments of a multitude of records representing available longevity-contingent instruments based on the rive approach requirements, wherein a first record representing a first longevity-contingent instrument of the initial set of longevity-contingent instruments includes a first assignment of a first face value benefit to a first common entity and a first premium payment stream to the first common entity, wherein a second record representing a second longevity-contingent instrument of the initial set of longevity-contingent instruments includes a second assignment of a second face value benefit to a second common entity and a second premium payment stream to the second common entity, wherein, availability of the first face value benefit is to fund a first sequential portion of the second premium payment stream in accordance with the initial rive approach when a valuation lift of the first face value benefit is provided by reassignment of the first premium payment stream from the first common entity to a sponsor entity that is not solely the first common entity in accordance with the initial rive approach, wherein the sponsor entity is associated with a lower risk level than the common entity; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) analyze records representing a subset of the multitude of records representing available longevity-contingent instruments to produce characterization information that includes an assessment of a risk level associated with sponsor entity and the valuation lift of the first face value benefit due to the risk level associated with sponsor entity, wherein the records representing the subset of the multitude of available longevity-contingent instruments includes the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the records representing the first longevity-contingent instrument and second characterization information for the second record representing the second longevity-contingent instrument, wherein the first characterization information includes an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity, wherein the second characterization information includes an estimate of the first sequential portion of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine whether the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment due to the risk level associated with sponsor entity; and (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the first characterization information and the second characterization information indicates that the first face value benefit combined with the estimate of the valuation lift of the first face value benefit is greater than the first sequential portion of the second premium payment: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) select the first record representing the first longevity-contingent instrument and the second record representing the second longevity-contingent instrument to include in the records representing the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the first record to reassign the first face value benefit from the first common entity to a benefit entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-asset of a plurality of sub-assets of the initial set of longevity-contingent instruments; the first record to reassign the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity in accordance with the initial rive approach to produce a first sub-liability of a plurality of sub-liabilities of the initial set of longevity-contingent instruments; the second record to reassign the second face value benefit from the second common entity to the benefit entity in accordance with the initial rive approach to produce a second sub-asset of the plurality of sub-assets of the initial set of longevity-contingent instruments; the second record to reassign the second premium payment stream from the second common entity to the sponsor entity in accordance with the initial rive approach to produce a second sub-liability of the plurality of sub-liabilities of the initial set of longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issue sub-asset information to the benefactor, wherein the sub-asset information is based on the plurality of sub-assets and the initial rive approach; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) issue sub-liability information to the debtor, wherein the sub-liability information is based on the plurality of sub-liabilities and the initial rive approach. (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. claim 13 further comprises: stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-assets with a benefit cash account, wherein the benefit cash account is associated with the benefactor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) the records representing the initial set of longevity-contingent instruments to associate the plurality of sub-liabilities with a premium cash escrow, wherein the premium cash escrow is associated with the debtor; (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when available, facilitate issuing of a digital record for payment of the first face value benefit to the premium cash escrow in accordance with the first sub-liability, wherein the first face value benefit is determined in accordance with the initial rive approach; and (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a subsequent rive approach for riving further records representing a subsequent set of longevity-contingent instruments of the multitude of available longevity-contingent instruments based on the rive approach requirements, wherein a third digital record representing a third longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a third face value benefit and a third premium payment stream, wherein a fourth digital record representing a fourth longevity-contingent instrument of the subsequent set of longevity-contingent instruments includes a fourth face value benefit and a fourth premium payment stream, wherein, when available, a portion of the third face value benefit is utilized to fund at least some of the fourth premium payment stream in accordance with the subsequent rive approach. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 16. claim 13, wherein functions to execute the operational instructions stored to cause to determine the initial rive approach by one of: (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be greater than a sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and initial sequential portions of a plurality of subsequent premium payment streams of another plurality of sub-liabilities of a subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be less than the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial deficit approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be substantially the same as the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined percentage of the sum of the plurality of sub-liabilities of the initial set of longevity-contingent instruments and the initial sequential portions of the plurality of subsequent premium payment streams of the other plurality of sub-liabilities of the subsequent set of longevity-contingent instruments: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of sub-assets of the initial set of longevity-contingent instruments is to be a pre-determined initial level: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial consistency approach. Claim 17. claim 13, wherein functions to execute the operational instructions stored to cause to analyze the subset of the multitude of available longevity-contingent instruments to produce the characterization information by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) records representing available longevity-contingent instruments; (fundamental economic principles or practices, commercial or legal interactions); determining the first characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a first estimated timeframe for payout of the first face value benefit; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the first face value benefit utilizing the first estimated timeframe; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the first premium payment stream; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining the second characterization information to include one or more of: (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a second estimated timeframe for payout of the second face value benefit; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the second face value benefit utilizing the second estimated timeframe; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) a present value of the second premium payment stream; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) aggregating the first characterization information and the second characterization information to produce the characterization information. (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "a computing device", "a [benefactor] computing device", "a [debtor] computing device", "digital [records]", "[first and second] digital [record(s)]", and "modifying, by the computing device, the [first and second] digital [record(s)]". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "a [benefactor] computing device", "a [debtor] computing device", "digital [records]", "[first and second] digital [record(s)]", and "modifying, by the computing device, the [first and second] digital [record(s)]" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … than the common entity", "analyzing, by the computing device, … second premium payment stream", "determining, by the computing device, … with sponsor entity; and", "when the first characterization information … the second premium payment", "selecting, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "issuing, by the computing device, … initial rive approach; and" and "issuing, by the computing device, … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … than the common entity", "analyzing, by the computing device, … second premium payment stream", "determining, by the computing device, … with sponsor entity; and", "selecting, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpreting, by a computing device, … produce rive approach requirements", "determining, by the computing device, … than the common entity", "analyzing, by the computing device, … second premium payment stream", "when the first characterization information … the second premium payment", "selecting, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpreting, by a computing device, … produce rive approach requirements", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "modifying, by the computing device, … set of longevity-contingent instruments", "issuing, by the computing device, … initial rive approach; and", "issuing, by the computing device, … the initial rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015), and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017), and presenting offers and gathering statistics, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). Independent claim 1 further does not specify any particular machine element(s) for the "when the first characterization information … the second premium payment" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "[a] computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", "a [debtor] computing device", "digital [records]", "[first and second] digital [record(s)]", and "modify the [first and second] digital [record(s)]". However, independent claim 7 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a [benefactor] computing device", "a [debtor] computing device", "digital [records]", "[first and second] digital [record(s)]", and "modify the [first and second] digital [record(s)]" of independent claim 7 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("functions to", "interpret digitally encoded rive parameters … produce rive approach requirements", "determine an initial rive approach … than the common entity", "analyze digital records representing a … second premium payment stream", "determine whether the first characterization … with sponsor entity; and", "when the first characterization information … the second premium payment", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue, via the interface, sub-asset … initial rive approach; and" and "issue, via the interface, sub-liability … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "determine an initial rive approach … than the common entity", "analyze digital records representing a … second premium payment stream", "determine whether the first characterization … with sponsor entity; and", "when the first characterization information … the second premium payment", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpret digitally encoded rive parameters … produce rive approach requirements", "determine an initial rive approach … than the common entity", "analyze digital records representing a … second premium payment stream", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpret digitally encoded rive parameters … produce rive approach requirements", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue, via the interface, sub-asset … initial rive approach; and", "issue, via the interface, sub-liability … the initial rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "a computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "digital [records]", "[first and second] digital [record(s)]", "a third memory element", "a fourth memory element", and "modify the [first and second] digital [record(s)]". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computer readable memory", "a first memory element", "a processing module of a computing device", "a [benefactor] computing device", "a [debtor] computing device", "a second memory element", "digital [records]", "[first and second] digital [record(s)]", "a third memory element", "a fourth memory element", and "modify the [first and second] digital [record(s)]" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "determine an initial rive approach … than the common entity", "a third memory element that … the processing module to", "analyze digital records representing a … premium payment stream; and", "determine whether the first characterization … with sponsor entity; and", "a fourth memory element that … the processing module to", "when the first characterization information … the second premium payment", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue sub-asset information to the … initial rive approach; and" and "issue sub-liability information to the … the initial rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "determine an initial rive approach … than the common entity", "a third memory element that … the processing module to", "analyze digital records representing a … premium payment stream; and", "determine whether the first characterization … with sponsor entity; and", "a fourth memory element that … the processing module to", "when the first characterization information … the second premium payment", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "determine an initial rive approach … than the common entity", "a third memory element that … the processing module to", "analyze digital records representing a … premium payment stream; and", "a fourth memory element that … the processing module to", "select the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "interpret digitally encoded rive parameters … produce rive approach requirements", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "a fourth memory element that … the processing module to", "modify the first digital record … set of longevity-contingent instruments", "modify the first digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "modify the second digital record … set of longevity-contingent instruments", "issue sub-asset information to the … initial rive approach; and", "issue sub-liability information to the … the initial rive approach", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2, 4-5, 8, 10-11, 14, and 16-17 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claim 2: Dependent claim 2 does not include additional elements that are sufficient to integrate the exception into a practical application because, "modifying, by the computing device, the digital [records]" of dependent claim 2 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("modifying, by the computing device, … the benefactor computing device", "modifying, by the computing device, … the debtor computing device", "when available, facilitating, by the … initial rive approach; and" and "determining, by the computing device, … the subsequent rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 5: Dependent claim 5 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing the multitude of digital [records]" of dependent claim 5 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing the multitude of digital … representing available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "accessing the multitude of digital … representing available longevity-contingent instruments" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 8: Dependent claim 8 does not include additional elements that are sufficient to integrate the exception into a practical application because, "modify the digital [records]" of dependent claim 8 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("modify the digital records representing … the benefactor computing device", "modify the digital records representing … the debtor computing device", "when available, facilitate issuing a … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "modify the digital records representing … the benefactor computing device", "modify the digital records representing … the debtor computing device", "when available, facilitate issuing a … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approach" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing, via the interface, the multitude of digital [records]" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing, via the interface, the … representing available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "accessing, via the interface, the … representing available longevity-contingent instruments" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element", and "modify the digital [records]" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fifth memory element that … the processing module to", "modify the digital records representing … the benefactor computing device", "modify the digital records representing … the debtor computing device", "when available, facilitate issuing of … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fifth memory element that … the processing module to", "modify the digital records representing … the benefactor computing device", "modify the digital records representing … the debtor computing device", "when available, facilitate issuing of … initial rive approach; and" and "determine a subsequent rive approach … the subsequent rive approach" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 17: Dependent claim 17 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing the multitude of digital [records]" of dependent claim 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("accessing the multitude of digital … representing available longevity-contingent instruments", "determining the first characterization information … one or more of", "a first estimated timeframe for … first face value benefit", "a present value of the … first estimated timeframe; and", "a present value of the first premium payment stream", "determining the second characterization information … one or more of", "a second estimated timeframe for … second face value benefit", "a present value of the … second estimated timeframe; and", "a present value of the … premium payment stream; and" and "aggregating the first characterization information … produce the characterization information") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "accessing the multitude of digital … representing available longevity-contingent instruments" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 2 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 10: Dependent claim 10 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 10 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial surplus approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial deficit approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … an initial break-even approach", "when the rive approach requirements … set of longevity-contingent instruments", "establishing the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 4 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 4 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 


    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted May 19, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed February 25, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the February 25, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"[T]he Applicant has amended independent claims 1, 7, and 13, has amended dependent claims 2, 5, 7, 8, 11, 13, 14, and 17 and has canceled claims 6, 12, and 18 to overcome the rejection. 
"[T]he Applicant submits that the claims are more than a drafting effort designed to gain a monopoly on the newly amended claims as further discussed in the following steps. 
"The Applicant respectfully asserts that the independent claims 1, 7, and 13 integrate the abstract idea into a practical application that improves the technical field of optimizing complex risk-based selection, by a computing device that: 
"analyzes digital records representing a subset of the multitude of digital records representing available longevity-contingent instruments to produce characterization information that includes an assessment of a risk level associated with sponsor entity and the valuation lift of the first face value benefit due to the risk level associated with sponsor entity, wherein the digital records representing the subset of the multitude of available longevity-contingent instruments includes the first digital record representing the first longevity-contingent instrument and the second digital record representing the second longevity-contingent instrument, wherein the characterization information includes first characterization information for the digital records representing the first longevity- contingent instrument and second characterization information for the second digital record representing the second longevity-contingent instrument, wherein the first characterization information includes an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity, wherein the second characterization information includes an estimate of the first sequential portion of the second premium payment stream. [emphasis added] 
"[T]he Applicant submits that independent claims 1, 7, and 13 recite significantly more than the abstract idea. [T]he output of Step 2B is YES and, accordingly, the claims are patent eligible. 
"[C]laims 1, 7, and 13 are patent eligible. Claims 2, 4-5 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 8, 10-11 are dependent upon claim 7 and introduce additional patentable subject matter. Claims 14, 16-17 are dependent upon claim 13 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2, 4-5, 8, 10-11, 14, and 16-17 over the same rejection. 
"[T]he Applicant believes that claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are in condition for allowance[]. " 
(REMARKS [as abridged], pp. 20-32). 
Respectively nonetheless, the above-quoted arguments submitted May 19, 2022 at REMARKS pp. 20-32 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Considerably, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Questions of preemption are inherently addressed within the two-part framework from Alice Corp. and Mayo (incorporated into the above depicted § 101 Subject Matter Eligibility Test for Products and Processes as Steps 2A and 2B), and are resolved using this framework to identify preemptive claims. While a preemptive claim may be ineligible, the absence of complete preemption does not establish that a claim is eligible. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. Contrary to the Applicant's above-quoted assertions, the Applicant's alleged invention as delineated by the currently pending claims appears to be deeply rooted in the abstract idea. The "includ[ing] an assessment of a risk level", "includ[ing] an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity" , "highest level of lift", "weighted by risk", "when a valuation lift of the first face value benefit is provided by reassignment of the first premium payment stream from the first common entity to a sponsor entity that is not solely the first common entity in accordance with the initial rive approach, wherein the sponsor entity is associated with a lower risk level than the common entity", and "includ[ing] an estimate of the valuation lift of the first face value benefit that is provided by reassignment of the first premium payment stream from the first common entity to the sponsor entity that is not solely the first common entity" as described and/or claimed are abstract. The Applicant's claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field, rather "the focus of the claims is not on [] an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 1354, 119 U.S.P.Q.2d 1739, 1742 (Fed. Cir. 2016). See Alice Corp., 134 S. Ct. at 2358: 'Stating an abstract idea "while adding the words 'apply it'" is not enough for patent eligibility. Mayo, supra, at ___, 132 S. Ct. 1289, 182 L. Ed. 2d 321, 325. Nor is limiting the use of an abstract idea "'to a particular technological environment.'" Bilski, supra, at 610-611, 130 S. Ct. 3218, 177 L. Ed. 2d 792.' Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). For Step 2B, relying on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine and conventional, the claims in the present application are ineligible under Step 2B. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20090150189 A1 by Barron, JR.; Edwin Clifford et al. discloses Hybrid life insurance product with an improved total return.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20060143099 A1 by Partlow; Daniel et al. discloses System, method, and computer program for creating and valuing financial insturments linked to average credit spreads.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070011069 A1 by Bevacqua; John F. JR. discloses System, method and financial product for providing retirement income protection.
USPGPub No. US 20080109341 A1 by STIFF; Geoffrey S. et al. discloses System and Method For Providing A Deferred Premium Annuity.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080172325 A1 by Lange; Jeffrey Scott et al. discloses Optimal reverse mortgage product and methods, systems, and products for providing same.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20080109346 A1 by Valentino; James et al. discloses METHODS AND SYSTEMS FOR MANAGING LONGEVITY RISK.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20060293985 A1 by Lederman; Eric D. et al. discloses System and method for securitizing tangible assets in the alternative financial services industry.
USPGPub No. US 20090099979 A1 by Raghavan; Harish et al. discloses Systems and methods for enhancing group benefit plans and other entities via life insurance funding and administration structures.
USPGPub No. US 20080262956 A1 by De La Motte; Alain L. discloses System and Method for High-Yield Investment Returns in Riskless-Principal Interest Rate/Yield Arbitrage.
USPGPub No. US 20040153387 A1 by Mallozzi, James J. discloses Financial system that provides investment funds and a death benefit.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 7389262 B1 to Lange; Jeffrey discloses Financial products having demand-based, adjustable returns, and trading exchange therefor.
USPAT No. US 8126794 B2 to Lange; Jeffrey et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPAT No. US 7742972 B2 to Lange; Jeffrey et al. discloses Enhanced parimutuel wagering.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/31/2022

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696